Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 03/22/2021.

The application has been amended as follows: 

1.    A method for growing plants planted in a hydrophonic planter, comprising: 
using at least one controller of a hydrophonic planter for:
collecting at least one growth parameter from at least one sensor monitoring at least one plant planted in at least one growing cup of said hydrophonic planter, said at least one growth parameter is indicative of at least one growth condition of said at least one plant;
transmitting said at least one growth parameter to a remote growth control server;
receiving, from said remote growth control server, at least one updated growth directive generated by said remote growth control server based on said at least one growth parameter, said at least one updated growth directive comprising instructions for operating at least one water pump of said hydrophonic planter, said at least one water pump is adapted to drive a 
applying said at least one updated growth directive for operating said at least one water pump; and 
generating said at least one updated growth directive based on a growth state of said at least one plant, said growth state is identified based on an analysis of at least one image depicting said at least one plant, generating said at least one updated growth directive based on a comparison between said growth state derived from said at least one image and a previous growth state derived from at least one previous image of said at least one plant captured at a previous time.


6.    A hydrophonic planter for growing plants, comprising:
a program store storing a code; and
at least one controller coupled to said program store for executing said stored code, said code comprising:
code instructions to collect at least one growth parameter from at least one sensor monitoring at least one plant planted in at least one growing cup of said hydrophonic planter, said at least one growth parameter is indicative of at least one growth condition of said at least one plant;
code instructions to transmit said at least one growth parameter to a remote growth control server;
code instructions to receive, from said remote growth control server, at least one updated growth directive generated by said remote growth control server based on said at least one growth parameter, said at least one updated growth directive comprising instructions for operating at least one water pump of said hydrophonic planter, said at least one water pump is 
code instructions to apply said at least one updated growth directive for operating said at least one water pump; and 
code instructions to generate said at least one updated growth directive based on a growth state of said at least one plant, said growth state is identified based on an analysis of at least one image depicting said at least one plant, generating said at least one updated growth directive based on a comparison between said growth state derived from said at least one image and a previous growth state derived from at least one previous image of said at least one plant captured at a previous time.


7.    A method for automatically controlling growth of plants planted in hydrophonic planters, comprising:
using at least one processor for:
receiving at least one growth parameter from a controller of at least one hydrophonic planter comprising at least one water pump adapted to drive a sprinkle of nutrient solution through at least one water pipe into at least one growing cup of said hydrophonic planter, said at least one growth parameter captured by at least one sensor monitoring at least one plant planted in said at least one growing cup is indicative of at least one growth condition of said at least one plant;
generating at least one updated growth directive based on said at least one growth parameter, said at least one updated growth directive comprising instructions to said controller for operating said at least one water pump; 
and 
generating said at least one updated growth directive based on a growth state of said at least one plant, said growth state is identified based on an analysis of at least one image depicting said at least one plant, generating said at least one updated growth directive based on a comparison between said growth state derived from said at least one image and a previous growth state derived from at least one previous image of said at least one plant captured at a previous time.

Cancel Claims 10-11

14.    A system for automatically controlling growth of plants planted in hydrophonic planters, comprising:
a program store storing a code; and
at least one controller coupled to said program store for executing said stored code, said code comprising:
code instructions to receive at least one growth parameter from a controller of at least one hydrophonic planter comprising at least one water pump adapted to drive a sprinkle of nutrient solution through at least one water pipe into at least one growing cup of said hydrophonic planter, said at least one growth parameter captured by at least one sensor monitoring at least one plant planted in said at least one growing cup is indicative of at least one growth condition of said at least one plant;
code instructions to generate at least one updated growth directive based on said at least one growth parameter, said at least one updated growth directive comprising instructions to said controller for operating said at least one water pump; 
and 
code instructions to generate said at least one updated growth directive based on a growth state of said at least one plant, said growth state is identified based on an analysis of at least one image depicting said at least one plant, generating said at least one updated growth directive based on a comparison between said growth state derived from said at least one image and a previous growth state derived from at least one previous image of said at least one plant captured at a previous time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed invention including collecting at least one growth parameter from at least one sensor monitoring at least one plant planted in at least one growing cup of a hydrophonic planter, said at least one growth parameter is indicative of at least one growth condition of said at least one plant; transmitting said at least one growth parameter to a remote growth control server; receiving, from said remote growth control server, at least one updated growth directive generated by said remote growth control server based on said at least one growth parameter, said at least one updated growth directive comprising instructions for operating at least one water pump of said hydrophonic planter, said at least one water pump is adapted to drive a sprinkle of nutrient solution through at least one water pipe into said at least one growing cup; applying said at least one updated growth directive for operating said at least one water pump; and generating said at least one updated growth directive based on a growth state of said at least one plant, said growth state is identified based on an analysis of at least one image depicting said at least one plant, generating said at least one updated growth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MONICA L BARLOW/            Primary Examiner, Art Unit 3644